DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
(a) In regard to claims 1-11 and 13-20, here is no antecedent basis in the specification for the claim term(s): "smart devices" (claim 1, line 6; claim 13, line 2).  Since this term has not been used in the disclosure, the scope of this claim is unclear.
 37 CFR 1.75(d)(1) requires the “claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  (emphasis added).

Simply paraphrasing the claim in the specification, without relating the language in the claim with the rest of the disclosure, would be insufficient.  This would not make the meaning of the terms in the claims any more ascertainable than they are using the claim language, alone.
(b) In regard to claims 1-20, here is no antecedent basis in the specification for the claim term(s): "positioning circuit" (claim 1, line 5; claim 12, line 4).  Since this term has not been used in the disclosure, the scope of this claim is unclear.
 37 CFR 1.75(d)(1) requires the “claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  (emphasis added).
 According to MPEP 608.01(o): "The use of a confusing variety of terms for the same thing should not be permitted. ... [Applicant] should make appropriate amendment of the specification whenever [application] nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.".

(c) Claim 5 recites "fletching" in line 2.  Parent claim 2 recites "fletch" in line 2.  It is unclear if these are supposed to refer to the same or different structures.  Claim 17 has the same issue.
(d) Claim 5 recites "the position module is in a fletching of the arrow" (lines 1-2).  However, parent claim 2 previously recited "the position module housing of the position module is integrated into a shaft of an arrow between a fletch and an arrow head" (lines 1-3).  However, it is unclear how the position module can both be in the fletch and be between the fletching and the arrow head (inside the housing).  Claim 17 has the same issue.  In order to further examine these claims, claim 5 will be treated as dependent on claim 1 and claim 17 will be treated as dependent on claim 12.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

The following is a quotation of 35 U.S.C. 112(a)/1st:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 112(a)/1st, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claim 1, line 6 and claim 13, line 2 now recite "smart devices", which does not appear in the originally-filed disclosure.  
Claim 1, line 5 and claim 12, line 4 now recite a "positioning circuit", which does not appear in the originally-filed disclosure.
As pointed out above, in complying with rule 37 CFR 1.75(d)(1), applicant should be using language already in the specification, or amending the specification (without introducing new matter) to match the new language in the claim.  This would help applicant identify what the specification does and does not support, as well as help the examiner identify where the disclosure supporting any new language is located.
“Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. It extends only to that which is disclosed. While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification. The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, [the disclosure] must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought. ... the specification must contain an equivalent description of the Lockwood v. American Airlines Inc., 41 USPQ2d 1961 at 1966.



Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by VanTassell (US 10,401,136 B1).
VanTassell discloses:
a position module that attaches to an object that moves, the position module having a size that does not impede a purpose of the object that moves (22, Fig. 1 and 3; Fig. 16) [where the object that moves is an animal]; 
the position module comprises a housing (54, Fig. 3) including a positioning circuit (68, Fig. 3; 170 in 68, Fig. 20; col. 21, lines 7-8), a transmitter (68, Fig. 3; 180 in 68 producing signal 182, Fig. 20), and a power source (52, Fig. 3); and 
a tracking module on a smart device that communicates with the position module and receives position information associated with the position module attached to the object that moves (col. 20, lines 47-63) [where the smart device is a smart phone (col 20, line 58)]. 

Claim(s) 2, 4, 8, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanTassell, as applied to claim 1, above, and further in view of Kikos (US 2007/0105668 A1).
claim 2, VanTassell further discloses the position module housing of the position module is integrated into a shaft of an arrow between a fletch and an arrow head (54 in 22; Fig. 1 and 3).
VanTassell fails to disclose the position module further includes a hook thereon that attaches attach to the object that moves when the arrow penetrates the object that moves.
Kikos teaches a position module housing further includes a hook thereon that  attaches to the object that moves to provide position information associated with the object that moves (58, Fig. 2-3; ¶48-51) [in order to prevent the arrow from passing through the animal (¶51)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to prevent the arrow from passing through the animal so that the animal can be located.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the arrow will not pass through the animal and the animal can be located.
In regard to claim 8, VanTassell further discloses the position module housing is coupled to an arrow head using an arrow head transmitter adaptor between the position module housing and an arrow head (66, Fig. 3; col. 7, lines 12-37).
In regard to claims 12 and 14, VanTassell discloses:
a position module that attaches to an object that moves, the position module having a size that does not impede a purpose of the object that moves (22, Fig. 1 and 3; Fig. 16) [where the object that moves is an animal]; 

the position module housing of the position module is integrated into a shaft of an arrow between a fletch and an arrow head (54 in 22; Fig. 1 and 3).
VanTassell fails to disclose the position module further includes a hook thereon that attaches attach to the object that moves when the arrow penetrates the object that moves.
Kikos teaches a position module housing further includes a hook thereon that  attaches to the object that moves to provide position information associated with the object that moves (58, Fig. 2-3; ¶48-51) [in order to prevent the arrow from passing through the animal (¶51)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to prevent the arrow from passing through the animal so that the animal can be located.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the arrow will not pass through the animal and the animal can be located.
In regard to claims 4 and 16, VanTassell further discloses the position module comprises a circular collar to be positioned around the shaft of the arrow between arrow head and the fletch (60, Fig. 3; col. 5, lines 63-64).


Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over   VanTassell and Kikos, as applied to claims 2 and 14, above, and further in view of Bear (US 3,565,435 A).
VanTassell further discloses that moves is a living thing (Fig. 16) [where the living thing is an animal].
VanTassell fails to disclose the position module further includes a tranquilizer to subdue the living thing. 
Bear teaches a hunting arrow including a tranquilizer to subdue the living thing (col. 1, lines 23-32) [where the tranquilizer results in a quicker and more humane kill]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to more quickly and humanely subdue/kill the animal being hunted.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the animal being hunted is more quickly and humanely subdued/killed.

Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkerhoff (US 2006/0097882 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Brinkerhoff in view of VanTassell (US 10,401,136 B1).
In regard to claim 1, Brinkerhoff discloses:
a position module that attaches to an object that moves, the position module having a size that does not impede a purpose of the object that moves (210, Fig. 2; 312, Fig. 3; ¶52-53) [where the object that moves is an animal]; 

a tracking module on a smart device that communicates with the position module and receives position information associated with the position module attached to the object that moves (204 in 202, Fig. 2; Fig. 6; ¶31-32; ¶39; ¶67). 
It is noted that applicant has not defined "smart device".  However, the device of Brinkerhoff can be a cellular phone or pocket computer (¶67), can interact with other devices (receiving data from 212, Fig. 3; communicating with other devices like itself, left 310 communicating with right 310 in Fig. 3; ¶51); can access and display a map (Fig. 6); and can access a network (¶31-32).  Thus, it would appear appropriate to describe the device as a smart device.
Even if the device of Brinkerhoff is not taken to be a smart device, VanTassell teaches a smart device for receiving data from a position module to provide to a user (Fig. 19; col. 20, lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to be able to access the features of a smart device, e.g., the ability to send or receive data over a network.  For example, downloading a map or transmitting the position of the position module to another device.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the information will be displayed on a smart device.
claim 9, Brinkerhoff further discloses the smart device further includes a portable electronic device that communicates with the tracking module and wherein the position information is displayed on the portable electronic device (208 in 202, Fig. 2; Fig. 6). 
In regard to claim 10, Brinkerhoff further discloses the position information is displayed on a map on the portable electronic device (106, Fig. 2; Fig. 6). 
In regard to claim 11, Brinkerhoff further discloses the tracking module is provided by a software application on the portable electronic device (¶30).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Donahoe (US 2014/0141908 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Donahoe in view of VanTassell (US 10,401,136 B1).
In regard to claim 1, Donahoe discloses:
a position module configured to attach to an object that moves, the position module having a size that does not impede a purpose of the object that moves (48, Fig. 4A and 6; ¶21; ¶145) [where the object that moves is an animal];
the position module comprises a housing (27, Fig. 4A; ¶68) including a positioning circuit (50, Fig. 3; ¶53), a transmitter (52, Fig. 3), and a power source (54, Fig. 3); and 
a tracking module that communicates with the position module and receives position information associated with the position module attached to the object that moves (88, 116, Fig. 6; ¶145);
the tracking module on a smart device (88, Fig. 6; ¶164).

Even if the device of Donahoe is not taken to be a smart device, VanTassell teaches a smart device for receiving data from a position module to provide to a user (Fig. 19; col. 20, lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to be able to access the features of a smart device, e.g., the ability to send or receive data over a network.  For example, downloading a map or transmitting the position of the position module to another device.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the information will be displayed on a smart device.
	In regard to claim 8, Donahoe further discloses that in some embodiments the position module housing is not coupled to an arrow head using an arrow head transmitter adaptor between the position module housing and an arrow head to provide additional space (¶90).
Donahoe fails to disclose the position module housing is coupled to an arrow head using an arrow head transmitter adaptor between the position module housing and an arrow head.
.

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donahoe in view of Kikos (US 2007/0105668 A1).
In regard to claim 12, Donahoe discloses:
a position module for use in a system for tracking moving objects, the position module comprising a housing having a size that does not impede a purpose of an object that moves and being configured to attach to the object that moves to provide position information associated with the object that moves (48, Fig. 4A and 6; ¶21; ¶145) [where the object that moves is an animal];
the position module comprises a housing (27, Fig. 4A; ¶68) including a positioning circuit (50, Fig. 3; ¶53), a transmitter (52, Fig. 3), and a power source (54, Fig. 3).
Donahoe fails to disclose wherein the position module housing further includes a hook thereon that attaches to the object that moves to provide position information associated with the object that moves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to prevent the arrow from passing through the animal so that the animal can be located.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the arrow will not pass through the animal and the animal can be located.
	In regard to claim 20, Donahoe further discloses that in some embodiments the position module housing is not coupled to an arrow head using an arrow head transmitter adaptor between the position module housing and an arrow head to provide additional space (¶90).
Donahoe fails to disclose the position module housing is coupled to an arrow head using an arrow head transmitter adaptor between the position module housing and an arrow head.
Since Donahoe does not teach away from using an adapter by saying that an adapter should not be used, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious/recognized that an adapter can be used, and that it can be used to solve the opposite problem that not having an adapter solves.  That is, when there is too much space in the arrowhead cavity, an adapter would to .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (a) Donahoe or (b) Donahoe and VanTassell, as applied to claim 1, above.
	Donahoe further discloses the position module comprises a global positioning system (GPS) module (¶175) and the power source comprises a battery (¶56). 
The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to use a HC-12 transceiver for communication between two devices (see, e.g., Hughes (Understanding and Implementing the HC-12 Wireless Transceiver Module), p. 1).
	It is noted that applicant does not disclose any details of a HC-12 transceiver in the disclosure, only its existence.  Thus "[applicant] cannot reasonably dispute the Examiner's findings ... because ... [applicant] requires [the claimed feature] to be well-known in the art in order for its written description to comply with 35 U.S.C. § 112(a)'s enablement and written description requirements." (p. 6).  See Ex parte Fersdhal, Appeal 2020-003633, Application No. 14/843606, December 22, 2020, 10 pages.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (a) Donahoe and Kikos or (b) Donahoe, Kikos, and VanTassell, as applied to claim 1, above.

The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to use a HC-12 transceiver for communication between two devices (see, e.g., Hughes (Understanding and Implementing the HC-12 Wireless Transceiver Module), p. 1).
	It is noted that applicant does not disclose any details of a HC-12 transceiver in the disclosure, only its existence.  Thus "[applicant] cannot reasonably dispute the Examiner's findings ... because ... [applicant] requires [the claimed feature] to be well-known in the art in order for its written description to comply with 35 U.S.C. § 112(a)'s enablement and written description requirements." (p. 6).  Ex parte Fersdhal, Appeal 2020-003633, Application No. 14/843606, December 22, 2020, 10 pages.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (a) Donahoe and Kikos, as applied to claim 12, above, or (b) Donahoe and Kikos, as applied to claim 12, above, and further in view of VanTassell.
Donahoe further discloses the position module communicates the position information to a tracking module and wherein the tracking module receives the position information associated with the position module attached to the object that moves (52, Fig. 3; 88, 116, Fig. 6; ¶145) [where positioning information is transmitted from 52 at the position module to 116 at the tracking module]; and
the tracking module on a smart device  (88, Fig. 6; ¶164).

Even if the device of Donahoe is not taken to be a smart device, VanTassell teaches a smart device for receiving data from a position module to provide to a user (Fig. 19; col. 20, lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to be able to access the features of a smart device, e.g., the ability to send or receive data over a network.  For example, downloading a map or transmitting the position of the position module to another device.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the information will be displayed on a smart device.

Claim(s) 1, 5, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikos (US 2007/0105668 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Kikos in view of VanTassell (US 10,401,136 B1).
In regard to claim 1, Kikos discloses:

the position module comprises a housing (40, Fig. 2-3) including a positioning circuit (48, Fig. 2-3; ¶41; ¶52), a transmitter (18, Fig. 1-3; ¶41; ¶53), and a power source (50, Fig. 2-3; ¶45); and 
a tracking module that communicates with the position module and receives position information associated with the position module attached to the object that moves (20, Fig. 1; ¶53);
the tracking module on a smart device (20, Fig. 1; ¶54).
It is noted that applicant has not defined "smart device".  However, the device of Kikos can be a computing device (¶54, where it computes position via a triangulation calculation) and can interact with other devices (receiving data from 18).  Thus, it would appear appropriate to describe the device as a smart device.
Even if the device of Kikos is not taken to be a smart device, VanTassell teaches a smart device for receiving data from a position module to provide to a user (Fig. 19; col. 20, lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to be able to access the features of a smart device, e.g., the ability to send or receive data over a network.  For example, downloading a map or transmitting the position of the position module to another device.

In regard to claim 12, Kikos discloses:
a position module for use in a system for tracking moving objects, the position module comprising a housing having a size that does not impede a purpose of an object that moves and being configured to attach to the object that moves to provide position information associated with the object that moves (16, Fig. 1; 18 in 40, Fig. 2-3; ¶52) [where the object that moves is an animal];
the position module comprises a housing (40, Fig. 2-3) including a positioning circuit (48, Fig. 2-3; ¶41; ¶52), a transmitter (18, Fig. 1-3; ¶41; ¶53), and a power source (50, Fig. 2-3; ¶45); and 
wherein the position module housing further includes a hook thereon that  attaches to the object that moves to provide position information associated with the object that moves (58, Fig. 2-3).
In regard to claims 5 and 17, Kikos further discloses the position module is positioned in a fletching of the arrow (18 in 40, Fig. 2-3; ¶39). 

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as obvious over (a) Kikos of (b) Kikos and VanTassell, as applied to claims 1 and 12, above, and further in view of Musacchia (US 4,742,637 A) and Ollis (US 2003/0066231 A1).
Kikos fails to disclose the object that moves is a fish and wherein the position module is attached to the fish using a biodegradable fastening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention combine this feature with those of Kikos in order to allow the tracking of arrows intended for fishing.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the arrow intended for fishing is tracked.
Ollis teaches using biodegradable materials in fishing and aquatic equipment to reduce pollution (¶27-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the arrow of the combination, including the hooks to fasten the arrow to the target, out of biodegradable material in order to reduce pollution should the arrow not be able to be recovered..
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the hooks/fasteners of the arrow biodegrade with the rest of the arrow should it not be able to be recovered.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as obvious over Honda (First documentation of detailed behaviors of endangered adult Sakhalin taimen Parahucho perryi in the Bekanbeushi River system, eastern Hokkaido, Japan, using bio-logging and acoustic telemetry concurrently) in view of VanTassell (US 10,401,136 B1).
In regard to claim 1, Honda discloses:
a position module configured to attach to an object that moves, the position module having a size that does not impede a purpose of the object that moves (p. 358, col. 2, ¶1-2) [where the object that moves is a fish]; 
the position module comprises a housing (p. 358, col. 2, ¶2, 1st sentence) including a positioning circuit (acoustic tag, p. 358, col. 2, ¶2 and 4, where the fish is positioned using the acoustic signals), a transmitter (radio tag, p. 358, col. 2, ¶2, last sentence), and a power source (inherent, as a positioning circuit and a transmitter need to be powered); and 
a tracking module that communicates with the position module and receives position information associated with the position module attached to the object that moves (p. 358, col. 2, ¶4) [where the position module transmitted information that allows the tracking module to track/position it]. 
Honda fails to disclose that the tracking module is on a smart device.
 VanTassell teaches a smart device for receiving data from a position module to provide to a user (Fig. 19; col. 20, lines 47-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to be able to access the features of a smart device, e.g., the ability to send or receive data over a network.  For example, downloading a map or transmitting the position of the position module to another device.

In regard to claim 6, Honda further discloses wherein the object that moves is a fish (p. 358, col. 2, line 1) and wherein the position module is attached to the fish using a biodegradable fastening (p. 359, ¶2). 


Response to Arguments
Applicant’s arguments on p. 5-7, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that applied references do not teach a position module housing including a positioning circuit, a transmitter and a power source.  However, the rejections, above, show that several of the applied references teach this feature.
Applicant argues that applied references do not teach a hook attached to the housing.  However, the rejections, above, show that this feature is also taught by one of the applied references.
Applicant argues that applied references do not teach a smart device.  However, it is unclear what the term "smart device" is intended to encompass and not to encompass.  However, it is noted that VanTassell is now cited which explicitly teaches a smart phone corresponding to a tracking module.
Other new references are cited in response to amended claims.

Conclusion
Applicant's amendment of 5-17-2021 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648